DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on February 2, 2022 is acknowledged.
Claim 54 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 2, 2022.
Lastly, Applicants’ comment regarding rejoinder (on page 6, Election) is noted. However, the rejoinder right under the provisions of In re Ochiai is applicable when the elected invention pertains to a product.  Because Applicants have elected a method, the rejoinder right is lost.
In addition, the non-elected invention drawn to the product lacks novelty in view of Kitsera (Nucleic Acids Research, 2017, vol. 45, no. 19, pages 11033-11042) as noted in the Restriction requirement mailed on December 2, 2021.
Therefore, there is no right to rejoinder and the claims drawn to the non-elected invention should be canceled.


Information Disclosure Statement
The IDS received on May 21, 2021 is proper and is being considered by the Examiner.
Drawings
The drawings received on January 11, 2021 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 8, 9, and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 5, 8, and 9 are indefinite for reciting acronyms, such as 5-hmC, 5-mC, 5fC, and 5caC.  An initial recitation of acronym should be followed by the full recitation of the actual term to avoid ambiguity in the claims. For example, the term, “RT-PCR” is commonly employed to refer to reverse-transcription PCR or real-time PCR, whose ambiguity can be avoided by first reciting the full recitation of what the acronym is referring to.
in vitro transcription of a double-stranded DNA produced by the parent claim 1, using a single cell.  Producing a double-stranded DNA is not considered to be an “evaluation” step.
Conclusion
	Claims are free of prior art.
	The art of RNA amplification is known.  For example, Xu et al. (US 2003/0104432 A1, published) teach a method of amplifying a nucleic acid, wherein the artisans ligate an adapter comprising a promoter region to a DNA molecule, followed by the generation of transcription of RNA molecules using the ligated DNA molecule as a template (see below Figure 2 for representation):

    PNG
    media_image1.png
    618
    682
    media_image1.png
    Greyscale
As seen, starting mRNA molecule is reverse transcribed to a DNA molecule, wherein T7 promoter is ligated thereto, and the resulting construct is employed for generating a plurality of RNA molecules (i.e., Sense RNA amplification) using the ligated DNA molecule as a template.
	Kacian et al. (U.S. Patent No. 5,399,491, issued March 1995) also teach a method comprising the step of hybridizing a primer comprising a promoter to a DNA 

    PNG
    media_image2.png
    443
    822
    media_image2.png
    Greyscale
As seen, a primer comprising a promoter region (“PRO(+) having a 3’ blocked end is annealed to its target DNA, wherein the target DNA is extended against the PRO(+)  (i.e., promoter) region.  The resulting construct is then utilized to generate a plurality of RNA products therefrom.
	Therefore, ligating or appending a promoter region to a target nucleic acid (be it RNA or DNA) so as to generate a plurality of RNA copies therefrom is well-known and established.
	However, the instant claim requires that the adapter comprising the promoter region comprises a bisulfite-protected cytosine is ligated to the DNA molecule, followed by the treatment of the resulting construct with bisulfite treatment.  The treatment affects the unmethylated cytosine in the DNA molecule while not affecting bisulfite-protected cytosines in the promoter region of the ligated adapter.
	While Kitsera et al. teach a method of generating a vector construct comprising a promoter which is methylated cytosines, the method was to study the functional impacts of their presence in gene expression:
modifications induced mild impairment of the CREB transcription factor binding to the consensus … CRE sequence.  The decrease in the gene expression by 5-mC or 5-hmC was proportional to the impairment of CREB binding” (Abstract)

	Because Kitsera et al. taught that the presence of methylycytosines found on a promoter region resulted in the repression or impairment of its gene expression, there would not have been any reason for the ordinarily skilled artisan to include such a construct in the presently claimed method which desired the production of multiple RNA molecules.
	The irrelevance of Kitsera et al.’s teachings to the claimed invention is also further evidenced by the artisans who do not treat their expression construct with bisulfite, as the artisans were not concerned with the methylation status of the expression product, but whether the promoter methylation resulted in transcriptional regulation:
“Using a minimal CRE-driven promoter with an artificially introduced hemi-methylated CpGs in defined positions, we show here that a single methyl group in the central CpG of the CRE sequence causes a 2- to 3- fold reduction … and equivalent decrease in the CRE-dependent gene expression.” (page 11039, 2nd column, Discussion).
	
The present invention is directed to analyzing the methylation status of a DNA molecule by ligating a promoter adapter to the DNA prior to the bisulfite treatment and amplifying the subsequently produced promoter-DNA construct for analysis.  
“5-methylcytosine (5mC) and 5-hydroxymethylcytosine (5hmC) are important epigenetic markers in mammalian cells.  Current 5mC and 5hmC sequencing methods can be summarized as: 1) bisulfite conversion-based methods; 2) affinity capture-based methods including antibody-based pull-down and selective chemical labeling-based pull-down; and 3) restriction endonuclease-based methods.  All these existing methods require micrograms of input genomic DNA.  The large quantity of input limits the research application for rare samples and single cell systems, such as single cell behaviors during differentiation … Overall, none of the current methods can sequence 5mC and 5hmC in small amount of DNA (nanogram scale or subnanogram scale) or obtain information for these modifications in a single cell level.  Therefore, there is a need in the art for more methods for detecting cytosine modifications such as 5mC and 5hmC in small amounts of DNA” (section [0004])

“The term, ‘bisulfite-protected cytosines’ refers to cytosines that resist deamination after contact with bisulfite. Exemplary bisulfite-protected cytosines are described herein and include, for example, 5-methylcytosine and 5-hydroxymethylcytosine” (section 0007])

There is simply no teaching or motivation to do so in the art.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  

Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner

/YJK/